                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


                                             )
JODI ELLIOT,                                 )
                                             )
               Plaintiff,                    )
                                             )
               v.                            ) Miscellaneous Case No. 20-91087-LTS
                                             )
JAMES JOHNSON, et al.,                       )
                                             )
               Defendants.                   )
                                             )


                                FINAL ORDER OF DISMISSAL

        In accordance with the Order dated February 18, 2020, dismissing this action for the

reasons stated therein, it is hereby ORDERED that the above-captioned matter is dismissed in its

entirety.



Date: 2/18/20                                       By the Court,

                                                    /s/ Maria Simeone
                                                    Deputy Clerk
